Citation Nr: 9924574	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran was honorably discharged from the United States 
Army in August 1970 with over 24 years of active duty 
service.  He died on December [redacted], 1994.  The appellant 
is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision issued by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
November 1998.


FINDINGS OF FACT

1.  The veteran served on active duty in the U. S. Army for 
over twenty four years before retiring from such service in 
August 1970.  During his lifetime, he was rated a combined 10 
percent disabled since September 1, 1970, for service-
connected degenerative arthritis of the knees (10 percent), 
bilateral sensorineural hypacusis (zero percent), and 
residuals of a thoracotomy for coccidioidomycosis of the 
right lung (zero percent).

2.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the lungs or other organ.  Further, there is no 
evidence of any chronic diseases of the lungs, chest or heart 
noted in service.

3.  The veteran died in December 1994, at the age of 75, due 
to massive aspiration of gastric contents as a consequence of 
ischemic cardiomyopathy.  Chronic obstructive pulmonary 
disease was listed a significant condition contributing to 
the cause of his death but not resulting in the underlying 
causes.  Terminal hospital medical records in the file 
indicated that the approximate interval between onset of his 
ischemic cardiomyopathy and chronic obstructive pulmonary 
disease and his death was "years."

4.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to ischemic 
cardiomyopathy or chronic obstructive pulmonary disease.

5.  The appellant has presented no competent medical evidence 
linking the cause of his ischemic cardiomyopathy or chronic 
obstructive pulmonary disease to any event or etiology in 
service, including any medical infirmities he was treated for 
during service, to include any of his service-connected 
disabilities, or to the use of tobacco products during 
service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco 
use/nicotine dependence, is not well grounded and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by "either evidence contemporaneous with 
service or the presumption period or evidence that is post-
service or post-presumption period."  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Murphy, 
1 Vet. App. 78, 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92.  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  In addition, service connection 
for certain "chronic diseases" may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for any disability diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

With respect to presumptive diseases, the Board notes that a 
claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).The veteran expired by 
natural causes on December [redacted], 1994, at the age of 75, 
due to massive aspiration of gastric contents as a consequence 
of ischemic cardiomyopathy, noted to have 
occurred within 10 minutes between onset and his death.  
Chronic obstructive pulmonary disease (COPD) was listed a 
significant condition contributing to the cause of his death 
but not resulting in the underlying causes.  Terminal 
hospital medical records in the file indicated that the 
approximate interval between onset of his ischemic 
cardiomyopathy and chronic obstructive pulmonary disease and 
his death was "years."

The veteran served on active duty in the U. S. Army for over 
twenty four years before retiring in August 1970.  During his 
lifetime, he was rated a combined 10 percent disabled since 
September 1, 1970, for service-connected degenerative 
arthritis of the knees (10 percent), bilateral sensorineural 
hypacusis (zero percent), and residuals of a thoracotomy for 
coccidioidomycosis of the right lung (zero percent).  His 
service medical records are entirely negative for complaints, 
treatment or diagnosis of any carcinomas of the lungs or 
other organ.  Further, other than the right lung thoracotomy 
which was performed in 1956, there is no evidence of any 
chronic disease of the lungs, chest or heart noted in 
service.  He was diagnosed with hypertension in 1961, but it 
was noted to have become normotensive shortly thereafter and 
it was not subsequently shown to result in a chronic 
disability.  In fact, hypertension was denied as a service-
connected disability in 1972 because the medical evidence did 
not show that he had the condition.  The available post 
service medical evidence is equivalent in this regard.  In 
addition, although two clinical records dated in 1956 
pertaining to his thoracotomy surgery noted that he had a one 
pack a day habit of cigarette smoking, the service medical 
records are entirely negative for any references to cigarette 
smoking-related disease or nicotine dependence.

In connection with the development of this claim, the 
appellant was requested to provide information concerning the 
veteran's history of smoking/nicotine dependence.  Although 
she did not formally respond to the RO's development letters 
regarding this information, her substantive appeal of March 
1996 reflects her belief that cigarette smoking was at least 
partially responsible for his death and that free cigarettes 
supplied to him in service caused nicotine dependence.  She 
also claimed that his service-connected right lung disorder 
was a contributory cause of his death.  Alternatively, she 
claimed that ischemic cardiomyopathy was caused by his 
service-connected right lung disorder and, as such, service 
connection for the cardiomyopathy should be established so as 
to service connect the cause of his death.  Other than the 
terminal hospital reports obtained as a result of the Board's 
November 1998 remand, no additional post service medical 
records are available.  The appellant was advised by a 
development letter issued in December 1998 to provide 
information concerning treatment in the post service period, 
but she did not respond to the letter.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death, to include as secondary to 
tobacco use/nicotine dependence, is not well grounded.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  As 
detailed above, there is no competent medical evidence of 
record which supports an etiological relationship between any 
condition the veteran was treated for in service and the 
subsequent development of ischemic cardiomyopathy, the 
underlying cause of his death many years after service, or as 
related to COPD.  Moreover, as the medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the lung, heart or chest in 
service, or which shows an etiological relationship between 
the cardiomyopathy that was the direct cause of his death and 
any incident or event from his service, service connection is 
not warranted for this condition.  Further, there is no 
competent medical evidence showing an etiological and/or 
secondary relationship between the COPD noted only in the 
terminal hospital records and any condition treated in 
service, to include the service-connected right lung 
disability.

In summary, no medical evidence of record links the medical 
conditions that led to his death in December 1994 to any 
event or etiology of his military service.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim); cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (presentation of well-
grounded claim triggers necessity to seek medical evidence to 
verify or not verify claim provided, medical evidence already 
of record supports claim on the nexus question).

Similarly, with respect to tobacco use, this claim is not 
well grounded because there is no evidence whatsoever showing 
that the veteran's cardiomyopathy and/or COPD was due to any 
identifiable residuals of injury or disease related to 
tobacco use during his military service.  See VAOPGCPREC 2-
93, 58 Fed. Reg. 42756 (1993).  A determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
These three questions must be answered in the affirmative, 
before service connection could be established.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

Although the veteran apparently was a smoker, based on the 
statements of the appellant and the 1956 in-service clinical 
records showing that he had a pack a day habit, there is no 
proof to establish that he actually became nicotine dependent 
during service.  Hence, even assuming without deciding that 
nicotine dependence is a disease for purposes of the laws 
governing veterans' benefits, what is lacking here is 
objective evidence, particularly, service medical records, 
showing the incurrence or aggravation of a disease or injury 
related to his death that was due to tobacco use/nicotine 
dependence while the veteran served with the Army from his 
World War II-era enlistment through August 1970 when he 
retired.  Development efforts were undertaken by the RO to 
provide the appellant the opportunity to substantiate this 
element of her claim.  However, with service medical records 
being negative for the kind of proof needed here, i.e., 
nicotine dependence shown in service, and with the appellant 
not providing more detailed information regarding the 
veteran's use of tobacco products after service, there is no 
adequate basis to award service connection for the cause of 
the veteran's death on account of tobacco use/nicotine 
dependence during service.

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on her contentions 
alone to grant service connection could only be done by the 
Board's acceptance of (1) mere conjecture as to the actual 
incurrence of nicotine dependency in service and (2) a 
layperson's opinion to provide the necessary link showing the 
incurrence of a disease in service and its etiological 
relationship to the cause of the veteran's death.  As 
detailed above, the relevant caselaw requires that the 
"link" must be satisfied by competent medical evidence.  In 
this case, unfortunately for the appellant, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions and 
statements on appeal; however, as previously stated, her lay 
contentions alone cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) with respect to the existence of a 
service-connected disability and a relationship between that 
disability and the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  With respect to these contentions, 
it is not shown by the evidence that the appellant has the 
requisite medical expertise or training to render a competent 
medical opinion on the cause of the veteran's death.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim, especially 
given the development efforts that were taken in accordance 
with the Board's November 1998 remand.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

